January 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    GULF COAST ASPHALT COMPANY, L.L.C. AND TRIFINERY, INC.,
                         Appellants

NO. 14-13-00991-CV                          V.

  RUSSELL T. LLOYD, JOHN M. O’QUINN & ASSOCIATES, L.L.P., AND
       JOHN M. O’QUINN & ASSOCIATES, P.L.L.C., Appellees
                ________________________________

       This cause, an interlocutory permissive appeal from a partial summary
judgment order in favor of appellees; Russell T. Lloyd, John M. O’Quinn &
Associates, L.L.P., and John M. O’Quinn & Associates, P.L.L.C.; signed October
21, 2013, was heard on the transcript of the record. The record shows that the
requirements for a permissive appeal pursuant to section 51.014 of the Texas Civil
Practice and Remedies Code have not been satisfied. Accordingly, we withdraw
our order of December 12, 2013 granting the motion for permissive appeal, deny
the motion, and DISMISS the appeal for want of jurisdiction.

      We order each party to pay their own costs incurred in this appeal.

      We further order this decision certified below for observance.